Citation Nr: 0519399	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1967.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant testified at a hearing 
before the Board that was held at the RO in March 2005.  

The Board notes that the October 2002 RO rating decision also 
denied eligibility to Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.  However, the 
appellant has never sought these benefits, and a review of 
the adjudication below indicates that no further action has 
been taken either by the RO or the appellant with regard to 
this issue since the rating decision.  Therefore, this issue 
is not on appeal before the Board.


FINDINGS OF FACT

1.  All notices and assistance owed to the appellant have 
been provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam War; he was medically discharged 
because of combat injuries.

3.  In 1997, the veteran underwent surgery for prostate 
cancer.

4.  Prostate cancer is related to the veteran's service in 
Vietnam on the basis of herbicide exposure.

5.  In 2001, the veteran developed Fournier's gangrene of the 
scrotum with extensive complications that resulted in 
multisystem organ failure and his death.  Competent medical 
evidence has related the veteran's service-connected prostate 
cancer to the development of the Fournier's gangrene and 
eventual multisystem organ failure.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the appellant.  38 U.S.C.A. §§ 5103, 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in October 2002.  
But even under Pelegrini, the notices to the appellant 
informed her of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the veteran correspondence in May 
2004; a statement of the case in December 2002; and a 
supplemental statement of the case in January 2004.  There 
was no harm to the appellant, as VA made all efforts to 
notify and to assist her with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 
__ Vet. App. __, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  
Thus, VA has satisfied its "duty to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant.  The Board now turns to the merits of 
this case.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 
3.312 (2004).

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Generally, service connection is warranted for disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

Service connection will be rebuttably presumed for certain 
chronic diseases (such as diabetes and cirrhosis of the 
liver) that are manifest to a compensable degree within the 
year after active duty .  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Additional provisions apply to cases involving herbicide 
exposure in certain veterans.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, prostate cancer will be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e); see 38 U.S.C.A. § 1116 
(West 2002).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the Board must still 
consider whether service connection is warranted on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran had a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service-connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).

The veteran served on active duty from October 1965 to June 
1967, including a period of service in the Republic of 
Vietnam during the Vietnam War for which he was awarded a 
Purple Heart.  He was discharged from active duty after 
suffering a missile wound to his left wrist while in Da Nang 
in Vietnam.

Since 1967, service connection and a 70 percent rating were 
in effect for combat-related injuries: gunshot wound of the 
left wrist with left median, ulnar, and radial nerve 
paralysis; fractured distal ends of the left radius and ulna; 
and fracture of the left carpal navicular (rated as loss of 
use of the left hand, major).

The veteran underwent triple bypass surgery in the late 
1980s.  

In April 1997, the veteran underwent radical prostatectomy 
with bilateral pelvic lymphadenectomy because of prostate 
cancer.  

The veteran was referred to a specialist in April 2001 after 
recent urinary incontinence.  He was admitted to a non-VA 
hospital's emergency room in August 2001 for dehydration, 
weakness, and profuse rectal bleeding.  Although he had not 
been drinking for the last few days, his past medical history 
was significant for alcoholism, and he had previously been 
drinking about 12 beers per day.  Despite supportive therapy 
at the hospital. Several days later, the veteran died.

A post-mortem autopsy set forth the following diagnoses: 1) 
clinical history of chronic alcoholism with fatty liver with 
central sclerosis, coagulopathy with mildly elevated APTT, 
and thrombocytopenia and anemia; 2) Fournier's gangrene of 
the scrotum with extension to the penis and anterior 
abdominal wall, extension to the posterior pelvic 
retroperitoneum, and leukocyte left shift; 3) rhabdomyolysis 
with markedly elevated myoglobin levels with clinical acute 
renal failure, hyponatremia, hypokalemia, and hypocalcemia; 
4) moderate to severe generalized arteriosclerotic 
cardiovascular disease with coronary artery disease (status 
post coronary artery bypass graft surgery with moderate 
atherosclerotic stenosis of graft vessels; and severe 
atherosclerotic stenosis of native coronary vessels), left 
ventricular hypertrophy, and aortic atherosclerosis; 5) mild 
chronic cystitis; 6) mild acute passive congestion of the 
spleen; 7) mild bilateral pulmonary congestion; 8) colonic 
diverticular disease; and 9) status post remote radical 
prostatectomy for prostatic adenocarcinoma.  The cause of 
death was multisystem organ failure with Fournier's gangrene, 
coagulopathy, and clinical renal failure.    

The death certificate lists the immediate cause of death as 
multisystem organ failure secondary to coagulopathy.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were coronary 
artery disease, coronary artery bypass graft surgery, and 
prostate cancer.

In February 2005, a treating doctor, C. Malde, M.D., wrote as 
follows:

[The veteran] underwent surgery for cancer of the 
prostate at a younger age.  He developed 
Fournier's gangrene of the scrotum with extensive 
extension of the anterior abdominal wall and 
posterior pelvic retro peritoneum.  As a result he 
developed multi organ failure.

These findings are related to his developing 
cancer of the prostate and undergoing radical 
prostatectomy.  Hope this will clarify any doubt 
about prostate cancer as a contributory cause for 
[the veteran's] demise.

In his case, the veteran's death was explicitly caused by 
multisystem organ failure secondary to coagulopathy.  
However, his past medical history has been described as a 
significant condition contributing to his death even though 
it did not result in the underlying cause of death.  The 
veteran underwent a radical prostatectomy in 1997 because of 
prostate cancer.  Under the present laws and regulations, 
service connection for prostate cancer is presumed for 
certain veterans who served in Vietnam on the basis of 
herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
deceased veteran is precisely that type of veteran.  Thus, 
prostate cancer is service-connected.  

The next question becomes what role the veteran's prostate 
cancer played in his eventual death.  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  In this case, according to the recent letter from 
a treating doctor, the veteran developed Fournier's gangrene 
of the scrotum with extensive extension of the anterior 
abdominal wall and posterior pelvic retro peritoneum, with 
multi-organ failure the result.  The death certificate and 
the recent letter from a treating doctor specifically state 
that the veteran's service-connected prostate cancer and 
prostatectomy were a contributory cause to the veteran's 
death.  There is no contrary, competent evidence that 
specifically rebuts this evidence.  The record certainly 
shows that the veteran had multiple other systemic problems, 
including serious cardiovascular problems and alcoholism.  
However, there is no medical evidence that counters Dr. 
Malde's recent letter that describes the veteran's prostate 
cancer and prostatectomy as contributory causes in the 
development of Fournier' gangrene and the other complications 
that led to the multisystem organ failure at the root of the 
veteran's death.

Under these circumstances, the Board concludes that the 
veteran's death is service-connected.  In reaching this 
conclusion, the Board has considered the "benefit-of-the-
doubt" rule under 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


